DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire prior art reference[s] as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant remarks filed on 01/15/2021 have been fully considered. 
Regarding claim[s] 1 – 20 under the various obviousness rejections, applicant’s remarks are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 3 – 20 are pending in the instant application.
Regarding claim[s] 2, applicant’s cancellation of the claim is noted, therefore, the rejection is withdrawn based on that cancellation of the claim #2. 
Regarding claim[s] 1 – 20 under the various obviousness rejections, applicant’s claim amendments have been inspected, therefore, the rejections are withdrawn. However, there are new prior art rejections on the claim[s] to address applicant’s newly added claim amendments in the office action below. 
Claim Rejections - 35 USC § 101
Regarding claim 20 under the rejection for non – statutory subject matter, transitory embodiments, applicant’s claim amendment of “non – transitory,” has been inspected, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 6, 10, 12, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562]
As per claim 1. Kulkarni does teach a method [paragraph: 0007, In one approach, multiple channels may be used to authenticate a user. In one aspect, this includes a method that includes receiving a first authentication parameter from a first device associated with a user over a first channel, wherein the user is unauthenticated. The method also includes transmitting a token value and receiving the token value and a second authentication parameter from a second device over a second channel, wherein the second device is associated with the user; and using the token value to associate the first authentication parameter to the second authentication parameter.], comprising:
receiving, at a computing system, a first request for access to data by a first device operated by a first user [paragraph: 0010, lines 2 – 3, receiving a request for a resource from a first device over a first channel];
determining, by the computing system, that an identity of a second user associated with the data is to be authenticated to allow access to the data by the first device [paragraph: 0010, lines 4 – 10, wherein the first device is associated with a first user, and transmitting a token value to the first device. The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user. Where at paragraph: 0091, lines 14 – 16, The AS [i.e. applicant’s computing system] 202 validates (80) the token and time. The ID system 206 confirms (147, 148) that the second user is an "authorized parent" for the first user];
determining, by the computing system, that the identity of the second user has been authenticated based on the first input [Figure # 7B1, and paragraph: 0091, lines 14 – 16, The AS [i.e. applicant’s computing system] 202 validates (80) the token and time. The ID system 206 confirms (147, 148) that the second user is an "authorized parent" for the first user]; and
providing, by the computing system, access to the data by the first device based at least in part on authentication of the identity of the second user [Figure # 7B1, and paragraph: 0091, lines 27 – 30, In some implementations, the AS [i.e. applicant’s computing system] request (154) that the second user inform the first user to continue their session on the first channel. Then at Figure # 7C1, and paragraph: 0093, lines 1 – 4, In FIG. 7C1, after the second user (Parent) has authenticated or authorized the first user's (minor's) request for the resource, the first user may continue his session (155) on the first channel/device].
Kulkarni does not teach clearly the claim limitation of: 
in response to receiving the first request;
causing, by the computing system, a second device to output a first prompt requesting that the second user provide a first input to the second device to authenticate the identity of the second user.
However, Dabiri does teach in response to receiving the first request [Figure # 8 and paragraph: 0131, lines 1 – 10, The present disclosure includes a method 800 for remotely authorizing a financial transaction within a friendship network, the method including the steps of: (a.) a host server communicating with a friendship network of a first user and a second user, the host server receiving from the first user a request to retrieve an item; (b.) in response to receiving the request, the host server locating the item at an authorized transaction terminal in communication with the friendship network and within a vicinity of a location of the first user;];
causing, by the computing system, a second device to output a first prompt requesting that the second user provide a first input to the second device to authenticate the identity of the second user [Figure # 8 and paragraph: 0131, lines 10 – 43, (c.) the host server communicating the request to the second user, selected by the first user and within the friendship network of the first user, and notifying the second user that the item is located at the authorized transaction terminal; (d.) upon receiving from the second user an acceptance to the request, the host server notifying the first user that the acceptance of the request was received; (e.) in accordance with the host server confirming authorization of the request by receiving from the second user a pre-defined bank access code associated with a bank account of the second user; and (i.) the host server transferring the pre-defined bank access code to the authorized transaction terminal and requesting the authorized transaction terminal to verify the pre-defined bank access code is an authorized pre-defined bank access code associated with the bank account of the second user. The combination of method steps (a.)-(i.) advantageously provides a practical application for authorizing money withdrawal from the second user's bank account without requiring the first user and second user to be located at a same location. In particular, the second user (account owner) directly inputs his/her ATM card pin code into the software application (e.g., via a phone, or other portable electronic device) without having to be present at the ATM with the first user.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni and Dabiri in order for the authentication of the first user by a first and second authentication parameters by the authentication server for access to a requested resource of Kulkarni to include authenticating the first user by multi-factor authentication 
As per claim 6. Kulkarni does teach the method of claim 1, further comprising:
	in response to receiving the first request [Dabiri, Figure # 8 and paragraph: 0131, lines 1 – 10, The present disclosure includes a method 800 for remotely authorizing a financial transaction within a friendship network, the method including the steps of: (a.) a host server communicating with a friendship network of a first user and a second user, the host server receiving from the first user a request to retrieve an item;];
determining, by the computing system, that an identity of the first user associated with the data is to be authenticated to allow access to the data by the first device [Kulkarni, paragraph: 0012, lines 1 – 9, The above mentioned aspects can include one or more of the following features. The user can be authenticated based on the first authentication parameter and the second authentication parameter. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof], 
causing, by the computing system, the first device to output a second prompt requesting that the first user provide a second input to the first device to authenticate the identity of the first user [Dabiri, Figure # 8 and paragraph: 0131, lines 10 – 43, (c.) the host server communicating the request to the second user, selected by the first user and within the friendship network of the first user, and notifying upon receiving from the second user an acceptance to the request, the host server notifying the first user that the acceptance of the request was received; (e.) in accordance with terms and conditions of the second user acceptance of the request, the host server receiving an acceptance confirmation from the first user; (f) the host server transmitting a temporary identification code to the first user for initiating retrieval of the item within a predefined period of time at the authorized transaction terminal; (g.) the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal; (h.) the host server confirming authorization of the request by receiving from the second user a pre-defined bank access code associated with a bank account of the second user; and (i.) the host server transferring the pre-defined bank access code to the authorized transaction terminal and requesting the authorized transaction terminal to verify the pre-defined bank access code is an authorized pre-defined bank access code associated with the bank account of the second user. The combination of method steps (a.)-(i.) advantageously provides a practical application for authorizing money withdrawal from the second user's bank account without requiring the first user and second user to be located at a same location. In particular, the second user (account owner) directly inputs his/her ATM card pin code into the software application (e.g., via a phone, or other portable electronic device) without having to be present at the ATM with the first user]; and
determining, by the computing system, that the identity of the first user has been authenticated based on the second input [Kulkarni, paragraph: 0061, lines 1 – 5, In some implementations, the secured multi-channel authentication method allows a single user to upgrade his/her authentication level via multiple channels whereby the user is able to access a resource wherein access to the resource requires a second authentication parameter];
wherein providing access to the data by the first device is further based at least in part on authentication of the identity of the first user [Kulkarni, paragraph: 0061, lines 1 – 5, In some implementations, the secured multi-channel authentication method allows a single user to upgrade his/her authentication level via multiple channels whereby the user is able to access a resource wherein access to the resource requires a second authentication parameter].
As per claim 10. Kulkarni does teach what is taught in the rejection of claim 1 above. 
Kulkarni does not clearly teach the method of claim 1, further comprising: determining, by the computing system, that the identity of the second user has been authenticated within a window of time following receipt of the first request;
wherein providing access to the data by the first device is further based at least in part on the identity of the second user having been authenticated within the window of time.
However, Dabiri does teach the method of claim 1, further comprising: determining, by the computing system, that the identity of the second user has been authenticated within a window of time following receipt of the first request [paragraph: 0131, lines 23 – 27, the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal];
wherein providing access to the data by the first device is further based at least in part on the identity of the second user having been authenticated within the window of time [paragraph: 0131, lines 23 – 27, the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal. Then at paragraph: 0131, lines 51 – 57, The first user enters the unique authorization code at the ATM and thereby withdraws money from the second user's bank account. The unique authorization code is valid for only a selected ATM location and for only a predetermined time period. Of course, the first user may be located at a kiosk or gas pump, rather than an ATM, for example.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and Dabiri in order for the authentication of the first user by a first and second authentication parameters by the authentication server for access to a requested resource of Kulkarni as modified to include authenticating the first user by multi-factor authentication for access to the requested resource of Dabiri. This would allow for the first user to be 
As per system claim 12 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “computer readable medium,” and “processor,” is taught by the prior art of Kulkarni at paragraphs: 0107, 0108.
As per system claim 15 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 

As per system claim 18 that includes the same or similar claim limitations as method claim 10, and is similarly rejected. 

As per non – transitory computer readable medium claim 20 that includes the same or similar claim limitation as method claim #1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “non – transitory computer readable medium,” and “processor,” is taught by the prior art of Kulkarni at paragraphs: 0107, 0108.
Claim[s] 3, 4, 5, 8, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim # 1, and further in view of Hanley et al. [US PGPUB # 2018/0027413]
As per claim 3. Kulkarni and Dabiri do teach what is taught in the rejection of claim 1 above. 
	Kulkarni and Dabiri do not teach clearly the method of claim 1, wherein the first prompt requests that the second user provide a biometric input to the second device. 
	However, Hanely does teach the method of claim 1, wherein the first prompt requests that the second user provide a biometric input to the second device [Hanely, paragraph: 0016, lines 1 – 6, In a first implementation, S110 is triggered based on a successful completion of a primary authentication for a transaction. In this first implementation, the user may provide express authentication data (e.g., providing user credentials, expressly providing biometric data, etc.) in response to an authentication request].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni and Hanely in order for the authentication of the first user by a first and second authentication parameters for access to a requested resource of Kulkarni to include authenticating the first user by automated machine learning - authentication behavior of Hanely. This would allow for the first user to be authenticated on multi-factor authentication based on if the first user’s behavior requires such type of multi-factor authentication operations. See paragraph: 0013, lines 1 – 8 of Hanely. 
As per claim 4. Kulkarni as modified teach the method of claim 1, wherein:
causing the second device to output the first prompt comprises sending an authentication request to an authentication service such that the authentication service causes the second device to output the first prompt [Dabiri, Figure # 8 and paragraph: 0131, lines 10 – 43, (c.) the host server communicating the request to the second user, selected by the first user and within the friendship network of the first user, and notifying the second user that the item is located at the authorized upon receiving from the second user an acceptance to the request, the host server notifying the first user that the acceptance of the request was received; (e.) in accordance with terms and conditions of the second user acceptance of the request, the host server receiving an acceptance confirmation from the first user; (f) the host server transmitting a temporary identification code to the first user for initiating retrieval of the item within a predefined period of time at the authorized transaction terminal; (g.) the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal; (h.) the host server confirming authorization of the request by receiving from the second user a pre-defined bank access code associated with a bank account of the second user; and (i.) the host server transferring the pre-defined bank access code to the authorized transaction terminal and requesting the authorized transaction terminal to verify the pre-defined bank access code is an authorized pre-defined bank access code associated with the bank account of the second user. The combination of method steps (a.)-(i.) advantageously provides a practical application for authorizing money withdrawal from the second user's bank account without requiring the first user and second user to be located at a same location. In particular, the second user (account owner) directly inputs his/her ATM card pin code into the software application (e.g., via a phone, or other portable electronic device) without having to be present at the ATM with the first user.]; and
determining that the identity of the second user has been authenticated is based at least in part on receipt of a response from the authentication service that indicates the identity of the second user has been authenticated [Kulkarni, Figure # 7B1, and paragraph: 0091, lines 14 – 16, The AS [i.e. applicant’s computing system] 202 validates (80) the token and time. The ID system 206 confirms (147, 148) that the second user is an "authorized parent" for the first user].
As per claim 5. Kulkarni as modified does teach the method of claim 1, wherein determining that the identity of the second user has been authenticated comprises 
determining that the identity of the second user has been authenticated based at least in part on a biometric input provided to the second device by the second user [Hanely, paragraph: 0016, lines 1 – 6, In a first implementation, S110 is triggered based on a successful completion of a primary authentication for a transaction. In this first implementation, the user may provide express authentication data (e.g., providing user credentials, expressly providing biometric data, etc.) in response to an authentication request].
As per claim 8. Kulkarni as modified does teach the method of claim 1, further comprising:
receiving, by the computing system and from the second device, biometric information that is used to authenticate the identity of the second user [Hanely, paragraph: 0016, lines 1 – 6, In a first implementation, S110 is triggered based on a successful completion of a primary authentication for a transaction. In this first implementation, the user may provide express authentication data (e.g., providing user 
As per system claim 13 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 

As per system claim 14 that includes the same or similar claim limitations as method claim # 8, and is similarly rejected. 

As per system claim 16 that includes the same or similar claim limitations as method claim 8, and is similarly rejected. 

Claim[s] 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim # 6, and further in view of Votaw et al. [US PGPUB # 2018/0026970].
As per claim 7.  Kulkarni and Dabiri do teach what is taught in the rejection of claim #6 above. 
	Kulkarni and Dabiri do not teach clearly the method of claim 6, wherein:
determining that the identity of the first user has been authenticated comprises determining that the identity of the first user has been authenticated based at least in part on a first biometric input provided to the first device by the first user; and
determining that the identity of the second user has been authenticated comprises determining that the identity of the second user has been authenticated based at least in part on a second biometric input provided to the second device by the second user.
However, Votaw does teach the method of claim 6, wherein:
determining that the identity of the first user has been authenticated comprises determining that the identity of the first user has been authenticated based at least in part on a first biometric input provided to the first device by the first user [paragraph: 0048, In one or more alternative arrangements, instead of or in addition to sending one-time passcodes to the first registered device and the second registered device, client authentication computing platform 110 may send one or more biometric authentication prompts and/or other authentication prompts to the first registered device and/or the second registered device. For example, in performing the example sequence of events discussed above in authenticating the first user to the first user account, client authentication computing platform 110 may additionally or alternatively generate and/or send one or more biometric authentication prompts and/or other authentication prompts to one or more registered devices associated with the first user account (e.g., client computing device 150, client computing device 160). Such biometric authentication prompts may, for instance, prompt a recipient device and/or a user of such a recipient device to provide biometric input (e.g., fingerprint biometric input, voiceprint biometric input, facial scan biometric input, retinal scan biometric input, and/or other biometric input)for validation by the recipient device and/or by client authentication computing platform 110]; and
determining that the identity of the second user has been authenticated comprises determining that the identity of the second user has been authenticated based at least in part on a second biometric input provided to the second device by the second user [paragraph: 0048, In one or more alternative arrangements, instead of or in addition to sending one-time passcodes to the first registered device and the second registered device, client authentication computing platform 110 may send one or more biometric authentication prompts and/or other authentication prompts to the first registered device and/or the second registered device. For example, in performing the example sequence of events discussed above in authenticating the first user to the first user account, client authentication computing platform 110 may additionally or alternatively generate and/or send one or more biometric authentication prompts and/or other authentication prompts to one or more registered devices associated with the first user account (e.g., client computing device 150, client computing device 160). Such biometric authentication prompts may, for instance, prompt a recipient device and/or a user of such a recipient device to provide biometric input (e.g., fingerprint biometric input, voiceprint biometric input, facial scan biometric input, retinal scan biometric input, and/or other biometric input for validation by the recipient device and/or by client authentication computing platform 110,].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuikarni as modified and Votaw in order for the authentication of the first user by a first and second authentication parameters for access to a requested resource of Kuikarni as modified to include an one-time password [OTP] for authentication of the first user of Votaw. This .
Claim[s] 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim[s] 1 above, further in view of Cotterill et al. [US PGPUB # 2013/0082819]
As per claim 9. Kulkarni and Dabiri do teach what is taught in the rejection of claim 1 above. 
Kulkarni and Dabiri do not clearly teach the method of claim 1, further comprising:
sending, by the computing system and to the second device, a notification of the first request;
after sending the notification, receiving, at the computing system, the data; and storing, by the computing system, the data.
However, Cotterill does teach the method of claim 1, further comprising:
sending, by the computing system and to the second device, a notification of the first request [paragraph: 0055, lines 7 – 13, In some embodiments, the authorization request signal 76 may go through an application server 66 (FIG. 4) and undergo some processing before it reaches the second device 62. The second device 62 may receive (block 78) the authorization request signal 76 and indicate (block 79) that the authorization request 76 is received on the second device 62];
after sending the notification, receiving, at the computing system, the data [paragraph: 0063, lines 11 - 14]; and storing, by the computing system, the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and Cotterill in order for the authentication of the first user by a first and second authentication parameters for access to a requested resource of Kulkarni as modified to include an access level based authentication operation for access to the requested resource of Cotterill. This would allow for the first user to access specific parts of the resource if they have the required access level, and are denied access to other parts of the resource if they don’t have the required access level. See paragraph: 0064 of Cotterill. 
As per system claim 17 that includes the same or similar claim limitations as method claim 9, and is similarly rejected. 

Claim[s] 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim[s] 1 above, further in view of Sandler et al. [US PGPUB # 2010/0153717]
As per claim 11. Kulkarni and Dabiri do teach what is taught in the rejection of claim 1 above. 
Kulkarni and Dabiri do not clearly teach the method of claim 1, wherein: 
the data is encrypted; and
providing access to the data by the first device further comprises sending, by the computing system to the first device, a decryption key for decrypting the data.
However, Sandler does teach the method of claim 1, wherein: 
the data is encrypted [paragraph: 0071, line 17, encrypted content]; and
providing access to the data by the first device further comprises sending, by the computing system to the first device, a decryption key for decrypting the data [paragraph: 0038, There is also provided in accordance with still another preferred embodiment of the present invention an apparatus for securing content, the apparatus including a first communication mechanism operative to establish communication between a secure module source and a content rendering device, a dynamically generated pseudo-unique secure module loader operative to load a dynamically generated pseudo-unique secure module to the content rendering device from the secure module source, a second communication mechanism operative to establish communication between the secure module source and the dynamically generated pseudo-unique secure module, and a decryption key transferring mechanism operative to transfer a decryption key from the secure module source to the dynamically generated pseudo-unique secure module, thereby enabling decryption of encrypted content, the encrypted content being encrypted according to the decryption key].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and Sandler in order for the authentication of the first user by a first and second authentication parameter for access to a requested resource of Kulkarni as modified to 
As per system claim 19 that includes the same or similar claim limitations as method claim 11, and is similarly rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434